Citation Nr: 1009503	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  05-23 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a left hip injury with traumatic arthritis.

2.  Entitlement to an evaluation in excess of 20 percent for 
lumbar muscle strain with history of left leg sciatica.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1985 to February 
1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of December 2004 and 
February 2006 by the Department of Veterans Affairs (VA) 
Jackson, Mississippi, Regional Office (RO).

The Veteran requested hearings before a decision review 
officer (DRO) in connection with the current claims.  These 
hearings were scheduled and subsequently held in November 
2005 and July 2006.  The Veteran testified at those times and 
the hearing transcripts are of record.

The Veteran also requested a video-conference hearing.  The 
hearing was scheduled for August 2007, but in a report of 
contact dated that same month, the Veteran withdrew his 
request for a video-conference hearing.  

The Veteran's claims were previously before the Board in 
October 2008 and remanded at that time for additional 
evidentiary development, to include obtaining current VA 
Compensation and Pension (C&P) examinations.  Regrettably, 
the requested development was not completed.  Therefore, 
another remand is required.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998) (holding that a remand by the Board 
confers upon the veteran, as a matter of law, the right to 
compliance with the Board's remand order).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.



REMAND

Another remand is required in this case as the RO failed to 
comply with the Board's October 2008 remand order.  See 
Stegall, supra.  Specifically, the RO was instructed:

*	The veteran should be afforded an 
appropriate VA examination to determine the 
nature, extent, and severity of his lumbar 
strain with history of left leg sciatica 
disability and injury to the left hip with 
traumatic arthritis.  The claims folder 
should be made available to and reviewed by 
the examiner.  All indicated tests, 
including range of motion studies, should be 
performed.  The examiner should express the 
findings of the range of motion studies in 
degrees and in relation to normal range of 
motion, and should fully describe any pain, 
weakened movement, excess fatigability, and 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the affected 
joint.  The examiner must also identify any 
neurological impairment, to specifically 
include stating whether the veteran has 
bowel or bladder problems.  The examiner 
must also state whether the veteran has 
pain, radiculopathy, or numbness in his 
lower extremities.  The examiner should set 
forth a complete rationale for all 
conclusions in a legible report.

To date, there is no indication of record that the Veteran 
has been afforded the requested VA examination.  
Accordingly, another remand is required and the Veteran 
should be afforded the requested examination.

In light of the Board's determination to remand the Veteran's 
claims of entitlement to an evaluation in excess of 10 
percent for a left hip injury with traumatic arthritis and 
entitlement to an evaluation in excess of 20 percent for 
lumbar muscle strain with history of left leg sciatica, the 
issue of entitlement to a total disability rating based on 
individual unemployability (TDIU) must also be remanded as 
these issues are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).    

Additionally, the Veteran receives medical care through VA.  
VA is required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Thus, the RO should request all VA medical 
records pertaining to the Veteran that are dated from April 
1, 2008 to the present.
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain all 
pertinent VA medical treatment records 
pertaining to the Veteran that are dated 
from April 1, 2008 to the present. 

2.  After the above development is 
completed, the Veteran should be afforded 
an appropriate VA examination to determine 
the nature, extent, and severity of his 
service-connected lumbar strain with 
history of left leg sciatica disability 
and his service-connected left hip injury 
with traumatic arthritis.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder has been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by 
the examiner should be conducted at this 
time, and included in the examination 
report.

In particular, the examiner is asked to 
include a discussion about the ranges of 
motion of the lumbar spine and left hip.  
The examiner should also state whether the 
lumbar spine and left hip disabilities are 
manifested by weakened movement, excess 
fatigability, incoordination or pain, and 
if so, whether there is an additional loss 
of range of motion as a result of these 
symptoms.  These determinations should be 
expressed in terms of the degree of 
additional range-of-motion loss due to any 
weakened movement, excess fatigability, 
incoordination, or pain.  

The examiner must also specify whether the 
Veteran has any objective neurologic 
abnormalities associated with the lumbar 
spine disability, including, but not 
limited to the bladder, bowel, or the 
lower extremities.  The examiner must 
provide a complete rationale for any 
stated opinion. 

3.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


